W. M. Spohn brought this action originally in the Richland Common Pleas against Commonwealth Casualty Company of Pennsylvania, to recover on a policy issued to him by said company insuring him against accident.
The section of the contract in question reads as follows:
“For the period of total loss of time commencing on ate of accident, during which such injury alone shall wholly and continuously disable and prevent the insured from performing any and every duty pertaining to any business or occupation, the company will pay accident indemnity.”
It appears that Spohn was a farmer and a county commissioner and that pursuant to the issuance of the insurance contract he was injured. During the period for which he claims total disability he supervised the management of his farm and performed some of his duties as county commissioner.
The judgment of the Common Pleas in holding that Spohn was totally disabled under the contract was affirmed by the Court of Appeals.
The Company, in the Supreme Court, contends that the contract provided for the performance of, “any and every duty pertaining to any business or occupation” and that by performing the above duties he cannot recover for total disability.